Citation Nr: 0029452	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for arthritis of the ankles.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for gout.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a cardiovascular disability, to 
include heart disease.

4.  Entitlement to service connection for a cardiovascular 
disability, to include heart disease.

5.  Entitlement to an increased initial disability rating for 
a bilateral hearing loss disability, currently evaluated as 
80 percent disabling.  

6.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946, November 1946 to November 1949, December 1949 to March 
1953, and from April 1953 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 1998, service connection for a 
bilateral hearing loss disability was granted and the RO 
found that new and material evidence had not been submitted 
to reopen a claim for arthritis and gout.  In July 1998, the 
RO found that new and material evidence had not been 
submitted to reopen previously disallowed claims for a heart 
condition and a bilateral ankle disability.  In October 1998, 
a total disability rating due to individual unemployability 
was denied.  

The issue of entitlement to service connection for a 
cardiovascular disability, to include heart disease, is the 
subject of the REMAND, below.



FINDINGS OF FACT

1.  Service connection for arthritis of the ankles and 
service connection for gout were denied by means of a May 
1989 RO decision, essentially on the basis that the evidence 
did not show that either disability was shown in service, nor 
manifested to a compensable degree within one year after 
separation from service.  

2.  With respect to the veteran's claims of service 
connection for arthritis of the ankles and gout, evidence 
received subsequent to the May 1989 rating decision contains 
information that either duplicates, or is cumulative of, 
information previously considered by the RO, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the case.

3.  Service connection for heart disease was denied by means 
of an August 1967 Board decision, essentially on the basis 
that the evidence did not show the presence of a current 
heart disease. 

4.  A subsequent final rating decision of May 1989 denied the 
veteran's attempts to reopen his claim for service connection 
for heart disease. 

5.  Evidence received subsequent to the May 1989 rating 
decision contains information that, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

6.  The veteran's bilateral hearing loss disability is 
manifested by average pure tone decibel loss of 63 decibels 
in the right ear and 69 decibels in the left ear.  Speech 
recognition was 40 percent in the right ear and 28 percent in 
the left ear.

7.  The veteran's compensable service connected disabilities 
are a bilateral hearing loss disability, currently evaluated 
as 80 percent disabling; and bronchitis, currently evaluated 
as 10 percent disabling.  Additionally, his noncompensable 
service connected disabilities include sinusitis, 
hemorrhoids, and a psychophysiologic gastrointestinal 
reaction.  His combined disability rating is determined to be 
80 percent disabling.

8.  The veteran's educational experience includes completion 
of a GED and completion of several trade schools while in the 
Air Force, and he last worked in real estate sales in 1983. 

9. The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The May 1989 rating decision, wherein service connection 
for arthritis of the ankles and gout was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

2.  New and material evidence has not been submitted, and the 
veteran's claim for service connection for arthritis of the 
ankles may not be reopened. 38 U.S.C.A. §§ 5108 and 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

3.  New and material evidence has not been submitted, and the 
veteran's claim for service connection for gout may not be 
reopened. 38 U.S.C.A. §§ 5108 and 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).

4.  The May 1989 rating decision, which held that new and 
material evidence had not been submitted to reopen an August 
1967 Board denial of service connection for heart disease is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

5.  The evidence received subsequent to May 1989 rating 
action serves to reopen the veteran's claim for service 
connection for heart disease.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

6.  The criteria for an increased evaluation for a bilateral 
hearing loss disability, currently evaluated as 80 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 1160(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6108, 6100 (1998) (2000).

7.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are met. 38 U.S.C. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  

A.  Arthritis of the Ankle and Gout  

Service connection for arthritis and service connection for 
gout were denied by the RO by means of a May 1989 rating 
decision as the evidence did not show that either disability 
was incurred during service or became manifested to a 
compensable degree within one year following separation from 
active service.  The veteran was furnished with notice of the 
decision in July 1989.  At that time, the RO considered the 
evidence of record, which included service medical records 
and postservice treatment records.  The record does not show 
that a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of May 1989 became final 
in July 1990 (one year after notification).  38 C.F.R. 
§ 3.104 (2000).

Additional evidence received since May 1989 includes, in 
pertinent part, (1) the report of a March 1998 VA general 
medical examination, (2) post service medical records from 
Maxwell Air Force Base (MAFB), dated from March 1967 to June 
1986; (3) treatment records from MAFB, dated from January 
1991 to November 1992; (4) private medical records from Dr. 
William P. Saliski, Jr., dated from September 1996 to 
February 1998; (5) letter from VA to veteran dated in June 
1966; (6) various statements from the veteran; and (7) 
testimony presented by the veteran at a June 2000 
videoconference hearing before the undersigned Member of the 
Board.  

A March 1998 VA general medical examination report indicates 
that the veteran complained of arthritis in his toes, feet, 
and ankles bilaterally with episodic locking.  X-ray evidence 
showed moderate osteoporosis of both ankles with marked 
degenerative arthritic changes in both first MP joints.  
Pertinent diagnosis was chronic pain in both ankles.  The 
fact that he has arthritis of his ankles and gout was 
previously established at the time of the May 1989 denial of 
the veteran's claim, and is not in dispute.  Thus, this 
postservice examination report is merely cumulative of 
records previously considered, and, therefore, is not new.  
Accordingly, the examination report will not serve to reopen 
the veteran's claims for service connection for arthritis of 
the ankles or gout.  

Copies of medical evidence from Maxwell MAFB, dated from 
March 1967 to June 1986, as well as the June 1966 letter from 
VA to veteran, duplicate information of record at the time 
the May 1989 denial of the veteran's claim.  In fact, these 
submissions are photocopies of documents previously 
considered.  Accordingly, these medical records are not new 
and cannot serve to reopen either claim for service 
connection. 

The treatment records from MAFB, dated from January 1991 to 
November 1992 and private medical records from Dr. William P. 
Saliski, Jr., dated from September 1996 to February 1998 are 
new in the sense that they present information that had not 
been previously considered at the time of the May 1989 denial 
of the veteran's claim.  However, this evidence is not 
material as the records do not bear "directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  On the contrary, these 
records do pertain to the veteran's ankle or feet, but show 
treatment for other conditions.  Accordingly, these medical 
records are not material and cannot serve to reopen the 
veteran's claims for service connection for arthritis of the 
ankles or gout.

The Board notes that the veteran has submitted various 
statements expressing his belief that his arthritis and his 
gout resulted from active duty as well and has proffered 
similar testimony at a June 2000 videoconference hearing.  
His statement and testimony do not present evidence that is 
new.  Prior to May 1989, he had alleged that he had developed 
arthritis and gout during active duty.  He has not submitted 
any new contentions regarding this condition; he has, at 
best, merely repeated his prior assertions in detail.  This 
evidence is cumulative of evidence of record at the time of 
the May 1989 rating decision and, thus, is not new.  In 
addition, the Board notes that there is no evidence that the 
veteran possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

None of the evidence received subsequent to May 1989 is new 
and material, i.e., not previously of record and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  Accordingly, the 
veteran's claims for service connection for arthritis of the 
ankles and gout may not be reopened.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156.  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  Here, VA has no outstanding duty to inform 
the veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a), in this case, because nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claims for service connection.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the claims on appeal claim 
under 38 U.S.C.A. § 5103(a).

B.  Cardiovascular Disorder, to Include Heart Disease

Service connection for heart disease was denied by the Board 
by means of an August 1967 decision.  The basis for the 
Board's denial was that this evidence of record did not show 
a diagnosis of a post service cardiovascular disability.  In 
rendering this decision, the Board considered service medical 
records as well as postservice VA medical records.  

In May 1989, the RO held that new and material evidence had 
not been submitted to reopen the veteran's claim.  The RO 
held that, while the veteran had complaints of cardiac 
symptoms during active service, there was no clinical 
evidence of heart disease.  Similarly, the RO found that 
while the veteran was diagnosed with ischemia in March 1975 
after complaining of chest pains, there was no definite 
diagnosis of heart disease.  Based on the foregoing, the RO 
denied the veteran's claim for service connection for heart 
disease.  As the veteran failed to perfect a timely appeal of 
the March 1989 disallowance, this decision is the most recent 
disallowance of his claim.  The record does not show that a 
notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of May 1989 became final 
in July 1989 (one year after notification).  38 C.F.R. 
§ 3.104 (2000).

In July 1998, the RO again determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection.  The veteran filed a timely appeal of 
this decision.  

As indicated previously, additional evidence received since 
May 1989 includes, in pertinent part, (1) the report of a 
March 1998 VA general medical examination, (2) post service 
medical records from Maxwell Air Force Base (MAFB), dated 
from March 1967 to June 1986; (3) treatment records from 
MAFB, dated from January 1991 to November 1992; (4) private 
medical records from Dr. William P. Saliski, Jr., dated from 
September 1996 to February 1998; (5) letter from VA to 
veteran dated in June 1966; (6) various statements from the 
veteran; and (7) testimony presented by the veteran at a June 
2000 videoconference hearing before the undersigned Member of 
the Board.  

As previously stated, prior disallowances of the veteran's 
claim were due in part to the lack of a current heart 
disability.  The recently submitted evidence indicates that 
the veteran has a current heart condition.  Of particular 
note is the March 1998 VA examination report.  An 
electrocardiogram revealed a normal sinus rhythm with an 
occasional premature supraventricular contraction and left 
ventricular hypertrophy with repolarization changes.  A chest 
x-ray showed that the aorta was tortuous and calcified with 
moderate pulmonary emphysema.  Pertinent diagnoses include 
essential hypertension, frequent premature supraventricular 
contractions, and mild dilated abdominal aorta.  The Board 
finds that this evidence is new as it contains information 
that had not been associated with the claims folder prior to 
May 1989.  Similarly, the evidence is material as it bears 
directly and substantially upon the specific matter under 
consideration and, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the issue of entitlement to service connection for heart 
disease is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).

Having reopened the veteran's claim, the issue of entitlement 
to service connection for heart disease is the subject of the 
REMAND, below.  
 

II.  Increased Rating for a Bilateral Hearing Loss Disability

The law provides that the Secretary of the Department of 
Veterans Affairs (Secretary) shall assist a claimant in 
developing all facts pertinent to a claim for VA benefits.  
The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000).  The evidence shows 
that the veteran was afforded a VA examination for 
compensation and pension purposes in March 1998.  
Additionally, he has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist has been 
satisfied.

Service connection for a bilateral hearing loss disability 
was established by means of a June 1998 rating decision which 
found that the veteran developed a hearing loss disability 
during active duty.  An 80 percent disability rating was 
assigned effective November 10, 1997, the date of claim on 
appeal.  The veteran appeals the assignment of this 
disability evaluation.  He contends that his bilateral 
hearing loss disability is more severe than currently 
evaluated and that an increased disability rating is 
warranted.  At a June 2000 videoconference hearing before the 
undersigned Board Member, the veteran indicated that he had 
difficulty hearing requiring him to use hearing aids.    

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 of the Schedule.  Under these criteria, the 
degree of disability for bilateral service-connected hearing 
loss disability is determined by application of a rating 
schedule that establishes 11 auditory acuity levels, ranging 
from Level I (for essentially normal acuity) through Level XI 
(for profound deafness).  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2000).  The Court has held that 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating ear disabilities were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999 and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in March 1998, shows that 
the pure tone thresholds were 40, 55, 60, 65, decibels in the 
right ear at 500, 1000, 2000, 3000, and 4000 hertz.  The 
average pure tone decibel loss was 63 decibels in the right 
ear.  Pure tone thresholds were measured at 40, 55, 65, 70, 
and 80 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 hertz.  Average pure tone decibel loss was 69 decibels 
in the left ear.  This report also shows that speech 
recognition was 40 percent in the right ear and 28 percent in 
the left ear.  

Under the criteria currently in effect in the Schedule, the 
veteran's hearing loss is assigned Level IX for the right ear 
and XI in the left ear.  38 C.F.R. § 4.85, Table VI (2000).  
This degree of bilateral hearing loss, as determined by the 
Schedule, warrants the assignment of an 80 percent disability 
evaluation.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2000).
 
Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's hearing loss is assigned Level IX for the 
right ear and XI for the left each ear.  38 C.F.R. § 4.87, 
Table VI (1998).  This degree of bilateral hearing loss 
disability, as determined by the Schedule, also warrants 
assignment of an 80 percent disability evaluation.  38 C.F.R. 
§ 4.87, Table VII, Diagnostic Code 6108 (1998). 

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability.  In 
addition, the record does not reflect any request by him that 
the question of entitlement to an increased evaluation for 
bilateral hearing loss disability be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2000) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder. See Floyd v. Brown, 
9 Vet. App. 88 (1996).

III.  TDIU

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and his claim is 
granted.

In circumstances where a veteran is less than totally 
disabled under the schedular criteria, such as the instant 
case, it must be found that he is precluded from securing and 
maintaining substantially gainful employment as a consequence 
of service-connected disabilities, and service-connected 
disabilities alone. The fact that he may currently be 
unemployed is not dispositive; the critical factor is the 
impact of service-connected disorders on his ability to work.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. § 
4.16(a) (2000).

In the present case, the veteran is currently service 
connected for the following disabilities:  bilateral hearing 
loss, evaluated as 80 percent disabling; bronchitis, 
evaluated as 10 percent disabling; sinusitis, rated as 
noncompensable; hemorrhoids, rated as noncompensable; and a 
psychophysiologic gastrointestinal reaction, rated as 
noncompensable.  His combined service connected disability 
rating is 80 percent.  Accordingly, the schedular minimum set 
forth under 38 C.F.R. § 4.16(a) is met.  Therefore, the 
determinative question is whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities.  

At a June 2000 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he last worked in 1983 as a 
real estate agent due to his service connected hearing loss 
disability as well as his nonservice connected gout.  The 
evidence shows that he has a GED and completed several trade 
school courses during his active military service.

During a recent VA audiological examination conducted in 
March 1998, the veteran complained that his hearing loss 
disability affected his ability to understand others.  The 
examiner noted that the veteran was unable to understand 
certain questions, even after they were repeated.  The 
veteran reported difficulty understanding.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Board shall give the claimant the benefit of 
the doubt.  See H.R. 4205, the Floyd D. Spence National 
Defense Authorization Act for FY 2001, Title XVI, Subtitle B, 
§ 1611 (October 30, 2000).  While no health care profession 
has specially indicated that the veteran is unemployable due 
to his service connected hearing loss disability, the Board 
notes that the severity of this disability combined with his 
inability to understand others does significantly impair the 
veteran's ability to obtain or retain employment.  Thus, we 
determine that entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities is established.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for arthritis of 
the ankles.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for gout.

With respect to a claim of entitlement to service connection 
for a cardiovascular disability, to include heart disease, 
new and material evidence has been submitted and the claim is 
reopened.  

An increased disability rating for a bilateral hearing loss 
disability, currently evaluated as 80 percent disabling, is 
denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for heart disease, the Board is of the opinion 
that a VA examination would be probative in ascertain the 
etiology and onset of any current heart disability.  The law 
provides that the Secretary of the Department of Veterans 
Affairs (Secretary) shall assist a claimant in developing all 
facts pertinent to a claim for VA benefits.  This duty to 
assist includes providing a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000).  

As indicated previously, the clinical medical evidence shows 
that the veteran's has occasional premature supraventricular 
contractions and left ventricular hypertrophy with 
repolarization changes.  Similarly, x-ray evidence recently 
showed that his aorta was tortuous and calcified with 
moderate pulmonary emphysema.  Pertinent diagnoses include 
essential hypertension, frequent premature supraventricular 
contractions, and mild dilated abdominal aorta.  

Similarly, the evidence shows that the veteran had cardiac 
symptomatology during service.  In June 1953, he complained 
of a 3-year history of heart palpitation and flutter even at 
rest.  He was also treated during service for chest pain and 
epigastrium.  A July 1965 electrocardiogram showed anterior 
ischemia with improvement noted on repeat electrocardiogram.  
A September 1965 examination report in conjunction with the 
veteran's separation from active duty indicates that his 
cardiovascular system was normal with no enlargement of the 
heart.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Accordingly, the Board is of the opinion that a new 
VA examination would be probative in ascertain whether his 
current heart symptomatology is a manifestation of a 
disability that was incurred in active service.

Based on the discussion above, the case is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
cardiovascular disorder since March 1998.  
After securing the necessary release, the 
RO should obtain these records.

2.  Thereafter, the veteran should be 
afforded a VA cardiovascular examination 
to ascertain the etiology or onset of his 
current heart disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Specifically:

a.  The examiner should provide a 
diagnosis of any cardiovascular 
disability that is currently shown.

b.  For each diagnosis identified, 
the examiner should proffer an 
opinion as to whether the disability 
is "more likely than not," "at 
least as likely as not," or "not 
as least as likely as not" related 
to, or resulted from, his active 
military service.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon her claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 19 -


- 1 -


